Holden, J.,
delivered the opinion of the court.
This is a bill in chancery on the relationship of Frank Roberson, attorney-general for the state, against Martha C. Enochs and other executors and heirs of the estate of I. C. Enochs, deceased, wherein it is sought to compel the defendants to discover and disclose the true amount of the estate subject to an inheritance tax under the Inheritance Tax Act (chapter 109, Laws of 1918; chapter 122a, Hemingway’s Code of Supp. of 1921) ; and praying for a personal decree against the defendants and the estate for the inheritance taxes due thereon.
The bill charges:
“That the said executors submitted to (the Tax Commission of the state a statement purporting to give a true and correct statement of the assets and the property of said I. G. Enochs deceased, but that the Tax Commission was in*376formed and believes said statement is incorrect in divers and sundry particulars, and especially in that the said estate is valued at only a total of five hundred and seventy-seven thousand dollars, whereas in truth and in fact the complainant is informed and believes and so charges, that the said estate was of value between two million, five hundred thousand dollars and three million dollars.”
The bill further charges in substance that the Tax Commission was convinced that the statement contained a gross undervaluation of the estate, and, acting under the law, proceeded to summon one of the defendants to come before the appraiser appointed by the Commission and give testimony on oath as to the true value of the said estate, whereupon the defendant declined and refused to appear and give testimony as ordered so to do under the authority of the said Inheritance Tax Law.
That the Tax Commission, being unable to procure said testimony in the manner provided by law, deemed it necessary and proceeded to file this bill for discovery, and ordered the attorney-general to so proceed, in order to discover the true amount and value of said estate; that the value of said estate is totally unknown to the complainant, and, being unable to secure the information from the defendants, in whom it alone reposes, as to the value of the said estate, discovery is prayed so that the true amount due as an inheritance tax may be ascertained by the Tax Commission.
It is charged that the defendants are due inheritance taxes to the state of Mississippi, but the exact amount of which is unknown to complainant, because he does not know the exact value of the said estate. The bill prays that process issue to the defendants, asks for specific discovery, and that on final hearing a personal judgment be given against defendants for the inheritance taxes due the state upon the said estate of the deceased, I. C. Enochs.
A demurrer to the bill was filed by the defendants, which challenged the validity of the Inheritance Tax Act on several grounds, and also raised the question of jurisdiction *377of the chancery court to entertain the bill. From a decree oyerruling the demurrer this appeal is prosecuted.
It will be unnecessary, at this time, for us to consider the points raised as to the constitutionality of the act, because a determination of the question as to the jurisdiction of the chancery court to maintain the bill will dispose of the appeal, and a decision of the other points would be mere dicta.
The contention of the appellant, as we understand it, is that the chancery court has no jurisdiction to compel discovery, nor to render a personal decree for the taxes, because the act expressly provides the method of ascertaining and assessing the inheritance tax due upon the estate of the deceased, and that where the method or remedy for assessment and collection is provided by the act that gives the right to tax, the method is exclusive, and must be followed.
The opposing view of the attorney-general is that the bill is maintainable, for at least discovery, for the reason that the Inheritance Tax Act imposes a tax which is a debt, and may be ascertained and collected by an action in the courts, relying upon section 4256, Code of 1906 (section 6887, Hemingway’s Code), and section 4805, Code of 1906 (section 3169, Hemingway’s Code), which sections we here set out:
“6887 (4256) Taxes a Debt Recoverable by Action.— Every lawful tax levied-or imposed by the state, or by a county, city, town, village, or levee board, is a debt due by the person or corporation owning the property or doing the business upon which the tax is levied or imposed, whether assessed or properly assessed or not, and may be recovered by action; and in all actions for the recovery of taxes the assessment roll shall only be prima-facie correct.”
“3169. (4805) The State Entitled to All Actions — Unlawful Detainer for its Lands. — The state shall be entitled to bring all actions and all remedies to which individuals are entitled in a given state of case; it may maintain the *378action of unlawful entry and detainer in all cases, at its option, for the recovery of land.”
It is further contended by the attorney-general, as we gather from the arguments, that the bill may be maintained even without the aid of section 4256, Code of 1906 (section 6887, Hemingway’s Code), above referred to, on the ground that the Inheritance Tax Act itself Imposes a tax or obligation, or personal debt, in favor of the state against defendants which may be ascertained by discovery, and collected by suit in the same way that an individual could sue under the said section 4805, Code of 1906 (section 3169, Hemingway’s Code).
After a careful consideration of the question involved we are convinced the suit is not maintainable upon either ground urged by the appellee, nor upon any other. The said section 4256, Code of 1906 (section 6887, Hemingway’s Code), making taxes a debt recoverable by action, has no application to the recovery of an inheritance tax. It is obvious from the language of the statute the legislature had in mind only property and privilege taxes; as it plainly says every lawful tax imposed “is a debt due by the person or corporation owning the property or doing the business upon which the tax is levied or imposed.” It was only intended to provide that the tax should be a debt against the person owning the property or doing the business upon Avhich it is levied; a property tax or a tax upon a privilege, not an inheritance.
At the time of the enactment of the statute inheritance and income taxes were to our state unknown, or at least were not within the design of the legislature. Therefore, the section does not make the inheritance tax a debt recoverable by action; and since the inheritance tax is not made a debt by statute, the act creating the tax and prescribing the method of its assessment and collection is exclusive and must be followed.
The statute does not afford a cumulative remedy to collect inheritance taxes, as it does in cases of taxes imposed upon property or upon the business, as held in Delta & Pine *379Land Co. v. Adams, 93 Miss. 340, 48 So. 190. Blit the rule announced in State v. Piazza, 66 Miss. 426, 6 So. 316, which holds that, “if the statute which creates a tax provides a special remedy for its collection, such remedy is exclusive, and an ordinary action to recover the tax will not lie, unless it is so expressly provided,” is the settled law, and should be followed in the case before us. This- latter decision ivas rendered after the enactment of said section 4805, Code of 1906 (section 3169, Hemingivay’s Code).
The same principle is announced in State Revenue Agent v. Tonella, 70 Miss. 701, 12 So. 32, 19 L. R. A. 660, 35 Am. St. Rep. 642, in Avhich it was held that the assessment can only be made by the officer designated by law. It is true the court there was speaking of the duty of assessing as imposed by the Constitution; but the principle is the same, in that, where the statute designates the method of assessment in order to ascertain and collect a tax, the statute is equally impelling as the Constitution, and must be followed as the exclusive remedy of collection.
The rule seems to be universal in this state and elsewhere that the method of assessing and collecting the tax prescribed by the act creating the tax must be followed to the exclusion of any other remedy. This principle was announced by this court in the recent case of Hattiesburg Gro. Co. v. Robertson (Miss.), 88 So. 4, wherein it was held that the method provided in the Income Tax Act must be followed exclusively in the assessment and collection of the tax. This is undoubtedly the true rule, and actions in the courts to assess and collect taxes cannot be maintained unless there be a statute so providing, either by declaring such a tax a recoverable debt, or by giving jurisdiction expressly to assess and collect such taxes by suit, provided, of course, such authority does not come in conflict with the Constitution. We have been unable to find any decisions contrary to the views expressed above; on the other hand the rule we announce seems to have been long established in our state. See Board of Super*380visors v. Johnston (Miss.), 7 So. 390 ; Johnston v. Puffer Mfg. Co., 111 Miss. 240, 71 So. 377.
As to the second, proposition presented by the appellee, that is, that the Inheritance Tax Act imposes a tax which constitutes a debt or personal obligation in favor of the state, we are unable to agree with the contention, for the reason that, as we have already said, no tax is a recoverable debt unless made so by a statute, and in the case at bar the Inheritance Tax Act, if we assume it imposes personal liability, does not make the tax a debt or personal liability against the defendants until after the amount is ascertained and assessed by the Tax Commission. And the act provides the exclusive method of ascertaining and assessing the tax.
Section 4987d, Hem. Supp., provides that the tax imposed shall be assessed and determined by the state Tax Commission, and notice of the amount shall be mailed to the executor, and the commission shall collect the taxes so assessed. Section 4987g makes a similar provision for the ascertainment of the tax. Section 4987k provides that the tax imposed shall be due and payable when the amount thereof is determined by the board of Tax Commissioners. Section 4987y provides that the Tax Commission may reappraise the estate and sets out the method of so doing. And, finally, section 4987z provides a remedy by coercion for ascertaining and assessing the tax, by compelling the representatives or heirs of the estate to disclose and discover the true amount of property subject to the tax, upon which the Tax Commission will determine and make the assessment and proceed to collection.
We think from a careful reading of the Inheritance Tax Act it will be clearly seen that no tax is due against the estate of the decedent, and consequently is not a recoverable debt, until after the amount has been ascertained and assessed in the manner provided in the act. The method prescribed by the act in order to establish the tax is available and exclusive, and must be followed in the absence of other legislation authorizing the state Tax *381Commission to proceed to ascertain, assess, and collect by an action in the courts.
The act can be said to give a right to the Tax Commission to assess a tax. To this extent it may be said to be an obligation imposed upon the taxpayer in favor of the state, but this obligation cannot be enforced in the courts, unless authorized by statute, before the tax is assessed in the exclusive manner provided by the act, which gives the remedy as well as the right.
The decree of the lower court is reversed, the demurrer sustained, and the bill dismissed, without prejudice to the rights of the appellee.

Reversed and Mil dismissed.